Title: Abigail Adams to Abigail Adams Smith, 3 November 1792
From: Adams, Abigail
To: Smith, Abigail Adams


My dear Mrs Smith
Quincy Nov’br 3.d 1792
Mrs Jeffry sails in Captain Scott and is so good as to say that she will take Letters to you. I have written to you by Captain Barnard who generally has quick passages—and by his return I hope to hear from you. I had Letters last week from Charles. he writes that our Friends in N york were all well, excepting chief Justice Jay who had been dangerously Sick, but was then on the recovery. The complextion of politicks in that state was rather against the National Goverment. the Governours Party having carried all their Projects, and Burr was rewarded for his opinion upon the Legality of the Election with a judgeship of the supreem Court. From Philadelphia Thomas writes me that the returns for Representatives were generally Federal in Conneticut the old Members are all rechosen with the addition of two new Members. Hampshire the old set, in senate Wingate is out, and judge Livermore in his Room. the Choise in this state will be on fryday next when from the complextion of affairs I presume we shall get a good set. Mr Gerry has declined serving again. I wish you to write me when you think it likely you shall return. I hope you will not go to sea again in the circumstances you went in before. you was certainly in the greatest Danger of losing your Life. I was much surprizd at the circumstance of mrs Copleys never having received her Money for the silk she purchased. I wrote to mrs Welch directly and as it hapned the dr had a Receit for the money deliverd to a mr Hubard 30 dollors which according to the Bill which accompanied the silk would have been sufficient, had it been left. mr Hubard was out of Town but has been written to about it and mrs Gray assures me that as soon as she can learn how the affair hap’ned she will inform me and that the money which she supposed she had advancd at the Time the silk was procured, shall be sent by captain Barnard. I certainly should never have askd such a favour for myself, much less should I have done it for an other person, and I am extreemly sorry that mrs Copleys delicacy has prevented her from informing me before I beg you to make every apology for me who was only a mere agent in the Buisness—but would sooner pay the money myself than mrs Copley should lay any longer out of it.
if you will with the china Send me a Bill of it, I will either remitt you the Money or pay it to whom ever you direct. I find that Barnard will not sail so soon as scott. I put one Letter into the Bagg the other I shall give to mrs Jeffry. The Print you mention of the death of Chatham is come to Philadelphia, but we have not yet got it, or learnt where it is lodg’d, the Captain dye’d a few Days after his arrival. when your Father goes to Philadelphia Brisler will take measures to find it. my Love to the dear Boys.
present me kindly to Mr Vassel and Family to mr & mrs smith, and to all other Friends Let me hear often from you, and where you have been whom you have seen of our old acquaintance, my old servants I should be glad to hear of.
Your Aunt Cranch desires me to remember you to her I ought first to have mentiond your aged Grandmother who always kindly inquires after you. Send her a fan or any triffel by Barnard. the Idea that you remember her at such a distance gratifies her tenfold more than the value of the present. I mention a fan because a dog tore hers to peices which she had long had, and highly valued. The old Lady is as well this summer as the last, and is now in her 84th year. my Love to the Col Tell him to take care of his Health. I am my dear Daughter your ever affectionate / Mother
A Adams
